"A writ of mandamus is available to compel the performance of
                   an act that the law requires as a duty resulting from an office, trust, or
                   station or to control an arbitrary or capricious exercise of discretion."
                   Williams v. Eighth Judicial Dist. Court, 127 Nev. Adv. Op. No. 45, 262
P.3d 360, 364 (2011) (internal quotation marks and citation omitted); NRS
                   34.160. "A district court's decision to grant or deny a writ petition is
                   reviewed by this court under an abuse of discretion standard."             DR
                   Partners v. Bd. of County Comm'rs of Clark County, 116 Nev. 616, 621, 6
P.3d 465, 468 (2000).
                               Morrow claims that various statutes within NRS chapter 179A
                   (Records of Criminal History and Information Relating to Public Safety)
                   and chapter 239 (Public Records) support his request and mandate
                   disclosure of his parole file. However, Morrow's reliance on these statutes
                   is misplaced as NRS 213.1075 specifically controls the disclosure of
                   information obtained by the Board in the discharge of its official duty and
                   the more specific provision• controls.       See Nevada Power Co. v. Haggerty,
                   115 Nev. 353, 364, 989 P.2d 870, 877 (1999).
                               NRS 213.1075 states:
                               Except as otherwise provided by specific statute,
                               all information obtained in the discharge of official
                               duty by an employee of the Division or the Board
                               is privileged and may not be disclosed directly or
                               indirectly to anyone other than the Board, the
                               judge, district attorney or others entitled to
                               receive such information, unless otherwise ordered
                               by the Board or judge or necessary to perform the
                               duties of the Division.
                               Morrow argues that the Board's information is merely
                   privileged, not confidential, that the information can be released by the
                   judge, and that he is an "other[ ] entitled to receive such information"

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    4WD
                because he is the subject of the parole file. Morrow fails to demonstrate
                that disclosure of his parole file was a duty required by law; therefore, he
                fails to demonstrate that he was entitled to extraordinary relief.
                            Having reviewed the record on appeal, and for the reasons set
                forth above, we
                            ORDER the judgment of the district court AFFIRMED.




                                                     (                               J.




                                                    Gibbons


                                                                                     J.




                cc: Hon. Michael Montero, District Judge
                     Richard David Morrow
                     Attorney General/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A